Citation Nr: 1447647	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  07-25 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a chronic right eye disorder, to include glaucoma and visual field defect, to include as secondary to service-connected visual field defect of the left eye and migraine headaches. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1993 to June 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record. 

This case was previously remanded by the Board, most recently in January 2014.  For the reasons discussed in the below section, it is unclear from the record whether there has been compliance with the Board's remand directive to provide the Veteran a VA examination.  Although a June 2014 supplemental statement of the case noted that the Veteran failed to report for an April 2014 VA examination, there is no documentation in the record showing that the Veteran was ever notified of the upcoming VA examination, nor is there any documentation showing that she failed to appear on the appointed date.  As such, the Board does not have sufficient information to determine whether there has been compliance with its January 2014 remand, and additional development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that in June 2014, the Veteran reported that she had changed her name back to her maiden name, and that she would send in the paperwork for the name change.  However, as this documentation has not been received thus far, the title page of this decision reflects the most recent last name that is properly verified. 

Additionally, in January 2014, the Board referred the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) to the Agency of Original Jurisdiction (AOJ), as the issue had been raised by the record.  The case file does not reflect any action taken by the AOJ on this matter, and the Board again refers it to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's appeal so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.

The Board remanded the case in January 2014 in order to afford the Veteran a VA eye examination to address the unresolved medical questions in her case.  According to a "Compensation and Pension Exam Inquiry" report, a medical opinion was requested in February 2014, and its status was listed as "open."  In the June 2014 supplemental statement of the case, the Appeals Management Center (AMC) stated that the Veteran had failed to report for a scheduled April 2014 examination.  However, there is no evidence of record indicating that the Veteran was ever notified of this scheduled examination.   There is also no evidence indicating that the Veteran was notified that she had failed to report for the examination or requesting that she show good cause for her failure to report.

Moreover, as documented in a June 2014 Report of General Information, the Veteran called VA to report a divorce from her husband that had occurred in March 2014 (i.e. one month prior to the reportedly scheduled VA examination).  The Veteran stated that she had changed her name back to her maiden name, and that she would be sending in paperwork regarding the change.  It is unclear from the Report of General Information whether the Veteran also changed addresses in conjunction with her divorce, and she has not yet submitted any paperwork regarding her referenced name change.  On remand, the RO/AMC should attempt to contact the Veteran and determine her current legal name and current mailing address.  Next, the RO/AMC must schedule another VA eye examination, send proper notification to the Veteran's most current address of record, and document such in the claims file.  In the interests of due process and fairness, these steps must be completed so that the Veteran has an opportunity for a VA examination to address the unresolved medical questions before her case is adjudicated.  If the Veteran is properly notified of the VA examination and does not attend without showing good cause, the Board will be required to decide the claim based on the evidence of record.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her representative and attempt to obtain her current complete contact information, to include her current mailing address.  All efforts made to obtain this information must be documented in the claims file.  If new information is obtained, all appropriate VA databases must be updated with this information.

2.  Schedule the Veteran for a VA eye examination, and ensure that she has received proper notice of such.  Include documentation in the claims file of the notification letter being sent to the Veteran's most current address of record, as well as any response received or any resulting notification that the letter was returned as undeliverable.  

3.  After proper notice has been provided to the Veteran, afford her a VA examination by an appropriate professional to evaluate the current nature and etiology of her right eye disorder.  

The entire claims file must be made available to the examiner for review in conjunction with the examination.

The examiner must indicate whether the Veteran's right eye problems are due to refractive error of the eye (which are not considered to be disabilities for VA compensation purposes) or to an acquired eye condition.  For any acquired right eye condition diagnosed, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it was incurred in or developed as a result of her active service. 

With regard to the matter of glaucoma in the right eye, the examiner must expressly state whether the Veteran has ever had glaucoma in the right eye at any point during the pendency of this appeal, from 2005 to present.  If so, the examiner must opine as to whether the glaucoma is at least as likely as not related to her period of active duty service, even if the glaucoma is no longer present on examination. 

If the examiner determines that the right eye condition is not directly related to service, then the examiner must express an opinion as to whether it is at least as likely as not that it was caused by or aggravated by the service-connected left eye vision field defect and/or migraine headaches.  The examiner must address both causation and aggravation separately.  If both theories are not addressed in the provided opinion, it will be deemed inadequate.  The examiner should note that "aggravation" in this context means a permanent increase in severity that is beyond natural progression. 

A complete explanation must be provided for any opinion expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the claim.  If the benefit remains denied, provide the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



